 Case 2:18-cv-00254-BSJ Document 220 Filed 03/16/20 PageID.8044 Page 1 of 2
                                                                           FILED
                                                                    2020 MAR 16 PM 12:31
                                                                          CLERK
                                                                    U.S. DISTRICT COURT

Ross C. Anderson (#0109)
Walter M. Mason (#16891)
ANDERSON & MASON
The Judge Building
Eight East Broadway, Suite 450
Salt Lake City, Utah 84111
Telephone: (801) 349-1690
Fax: (801) 349-1682
rocky@andersonrnason.com
walter@andersonrnason.com
Attorneys for Plaintiff


                IN THE UNITED STATES DISTRICT COURT
                 DISTRICT OF UTAH, CENTRAL DIVISION


CALVIN DONALD OSTLER, as personal
representative of the Estate of Lisa Marie       ORDER OF DISMISSAL WITH
Ostler,                                                PREJUDICE

             Plaintiff,                             Case No. 2:18-cv-00254-001
V.
                                                        Judge Bruce S. Jenkins
HOLLY PATRICE HARRIS, ZACHARY
PAUL FREDERICKSON, TODD ALLAN
BOOTH, RONALD PAUL SEEWER, JR.,
BRENT LEE TUCKER, and SALT LAKE
COUNTY, a political subdivision of the
State of Utah,

             Defendants.



      The parties having entered into a settlement agreement providing for the

dismissal of all claims in this matter with prejudice, and the parties having stipulated
                                           '
 Case 2:18-cv-00254-BSJ Document 220 Filed 03/16/20 PageID.8045 Page 2 of 2




to entry of an order of dismissal with prejudice, the parties to bear their own costs

and attorneys' fees,

        IT IS HEREBY ORDERED that the above-captioned matter shall be, and

hereby is, dismissed with prejudice, the parties to bear their own costs and attorneys'

fees.
                             ,f'J/1.--
         Dated this    //p      day of March 2020.




                                                                           \

                                                     U.S. Senior Distr'   JuJ e

Agreed to as to substance and form:

Sim Gill
SALT LAKE COUNTY DISTRICT ATTORNEY

Isl Bridget K. Romano
Bridget K. Romano
Deputy District Attorney
Attorney for Defendants
(Signed by Ross C. Anderson with
permission ofBridget K. Romano)


ANDERSON & MASON

Isl Ross C. Anderson
Ross C. Anderson
Attorney for Plaintiff


                                              2
